UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 13-1036


CRC SCRAP METAL RECYCLING, LLC,

                Plaintiff - Appellant,

          v.

HARTFORD   CASUALTY  INSURANCE   COMPANY;     WATSON   INSURANCE
AGENCY; HARTFORD FIRE INSURANCE COMPANY,

                Defendants - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Spartanburg.   Henry M. Herlong, Jr., Senior
District Judge. (7:12-cv-00146-HMH)


Submitted:   June 13, 2013                  Decided:   June 27, 2013


Before MOTZ, AGEE, and THACKER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


John E. Rogers, II, C. Reed Teague, WARD LAW FIRM, PA,
Spartanburg, South Carolina, for Appellant.  Nosizi Ralephata,
John S. Wilkerson, III, TURNER, PADGET, GRAHAM & LANEY, P.A.,
Charleston, South Carolina; Hunter S. Freeman, Susan Taylor
Wall, MCNAIR LAW FIRM, P.A., Greenville, South Carolina, for
Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      CRC Scrap Metal Recycling, LLC appeals from the district

court’s   grant    of    summary   judgment   for   Hartford   Casualty

Insurance Company, Hartford Fire Insurance Company, and Watson

Insurance Agency (collectively the “Insurers”).       We affirm.



                                   I.

      CRC first appeals the district court’s determination that

the Insurers did not have a duty to defend or indemnify CRC

against a suit brought by Action Concrete seeking payment for

property damage caused by CRC’s receipt and sale of Action’s

stolen aluminum forms.      CRC specifically challenges the district

court’s determination that property damage caused by its alleged

negligent conversion of the aluminum forms is not covered under

its   commercial    general    liability   policy   because    negligent

conversion does not constitute an “occurrence.”

      South Carolina courts have yet to address whether negligent

conversion constitutes an “occurrence.”         And we need not now

decide the issue.       For we may affirm on any ground supported by

the record.   Sloas v. CSX Transp. Inc., 616 F.3d 380, 388 n.5

(4th Cir. 2010).    The record in this case demonstrates that even

assuming negligent conversion constitutes an “occurrence” under

CRC’s policy, any property damage caused by that occurrence is

excluded under the policy’s “your product” exclusion.

                                    2
      Under   South    Carolina     law,     “[c]ourts    interpret       insurance

policy    language    in   accordance      with    its   plain,    ordinary,      and

popular meaning, except with technical language or where the

context requires another meaning.”             M & M Corp. of S.C. v. Auto–

Owners Ins. Co., 701 S.E.2d 33, 35 (S.C. 2010).                   Ambiguities are

construed against the insurer and in favor of coverage.                   Id.

      The policy generally covers “‘property damage’ . . . caused

by an ‘occurrence.’”          J.A. 822.           It excludes from coverage,

however, all “property damage to ‘[CRC’s] product,’” that is,

property damage to “any goods or products . . . manufactured,

sold, handled, distributed, or disposed of by” CRC.                        JA 839.

The   underlying     complaint     alleged    property     damage    to    Action’s

stolen aluminum forms that CRC purchased, handled, and sold.

The definition of “your product” unambiguously includes these

types of actions.          See Todd Shipyards Corp. v. Turbine Serv.,

Inc., 674 F.2d 401, 420 (5th Cir. 1982) (holding that “handled”

as used in the “your product” exclusion means “to deal or trade

in.”).      Thus,    the   aluminum     forms,     although    still      owned    by

Action,    constitute      CRC’s   “product”       for   the   purposes     of    the

exclusion, and any property damage caused by CRC’s negligent

conversion of those forms is excluded from coverage.




                                        3
                                            II.

        CRC also challenges the district court’s determination that

it failed to offer evidence supporting its claims of negligence

and negligent misrepresentation by the Insurers.                         CRC asserts

that    summary     judgment     was    inappropriate         because    it   offered

evidence     that      it      relied,       to      its     detriment,       on    the

recommendations of Watson’s employee as to the “best possible

coverage,”    and    accordingly        purchased      insurance       that   did   not

provide coverage for the property damage at issue here.                             Even

assuming    that    CRC     relied     on   Watson’s       employee,    the   district

court did not err in granting summary judgment to the Insurers.

        First, there is no evidence in the record that the Insurers

owed any duty to CRC.          “Generally, an insurer and its agents owe

no duty to advise an insured,” but an insurer that expressly or

impliedly undertakes to advise its insured must exercise due

care.     Trotter v. State Farm Mut. Auto. Ins. Co., 377 S.E.2d

343, 347 (S.C. Ct. App. 1988).                   “An implied undertaking may be

shown if . . . the insured made a clear request for advice.”

Id.     However, an insured’s “request for ‘full coverage,’ ‘the

best policy,’ or similar expressions does not place an [insurer]

under a duty to determine the insured's full insurance needs, to

advise the insured about coverage, or to use his discretion and

expertise     to     determine       what        coverage    the   insured     should

purchase.”     Id.        In this case, there is no evidence that CRC

                                             4
asked Watson’s employee for any advice beyond suggesting the

“best and broadest insurance policy.”               Thus, the Insurers owed

no duty to CRC, and CRC’s negligence claim fails.

     CRC’s       negligent   misrepresentation      claim    similarly       fails

because    CRC    offered    no   evidence   that   the   Insurers      or   their

employees made any factual misrepresentations regarding coverage

afforded by the policy.           See deBondt v. Carlton Motorcars, Inc.,

536 S.E.2d 399, 405 (S.C. Ct. App. 2000).                 An insurer’s vague

puffery that a policy provides the “best and broadest” available

coverage does not constitute a factual misrepresentation.                     Cf.

Miller v. Premier Corp., 608 F.2d 973, 981 (4th Cir. 1979).



                                      III.

     We accordingly affirm the district court’s grant of summary

judgment    for    the   Insurers.      We   dispense     with   oral   argument

because the facts and legal contentions are adequately presented

in the materials before this court and argument would not aid

the decisional process.

                                                                        AFFIRMED




                                        5